TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00493-CV



                                In re Kirk Wayne McBride, Sr.


                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                           MEMORANDUM OPINION


               Relator Kirk Wayne McBride, Sr. has filed a petition for writ of mandamus seeking

to compel the trial court to convene a hearing to consider relator’s motion for judgment nunc pro

tunc and to appoint counsel to represent relator. The petition for writ of mandamus is denied.



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: August 3, 2018